DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 10/23/2020 is acknowledged and has been entered.  Claims 1-5, 7-9 and 12 have been amended. Claims 10-11 and 13-18 have been cancelled.  New claims 19-22 have been added.  Accordingly, claims 1-5, 7-9, 12 and 19-22 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The invention relates to”.  This language should be avoided.
             Appropriate correction is required.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g. page 12, line 11 and page 33, line 21 of the current specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
           Claims 1-5, 7-9, 12 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method of diagnosing treating arthrosis in a subject based on a diagnosis of arthrosis by detecting autoantibodies in a sample from the subject.  The limitation “subject” represents a genus and encompasses cat, horse, pig, rat, rabbits, snakes and hamsters to name a few. The limitation sample’ is a genus and encompasses tears, semen, urine, peritoneal fluid, sputum, synovial fluid, diarrhea, cardiac tissue, muscle tissue of any kind and pleural fluid to name a few.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘subject’ and ‘sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 3, discloses the detection of autoantibodies in serum of patients.  The specification on page 32 discloses the detection of autoantibodies in serum.  The specification on page 33 discloses that in the applicant’s studies serum was tested for arthrosis. The specification on page 32 discloses the use of patients which all appear to be human subjects.  Thus, the examples in the specification are limited the detection of the recited antibodies in serum, blood or plasma of humans and correlation with arthrosis in humans.  The specification does not provide for any and all samples from any and all species of subject.  Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 
The only example utilized in the specification appears to be limited to human serum, blood or plasma samples and detection of the recited antibodies for determining arthrosis in the humans wherein the detection of the autoantibody is correlated with a diagnosis of arthrosis.  The specification does not disclose that autoantibodies of which appear in serum of humans also appears in all subjedts such as hamsters, snakes, rodents, pigs, cats etc and samples such as sputum, diarrhea, pleural fluid, muscle tissue, cardiac tissue etc or that such biomarkers would be expected to be shed, excreted into or found in these samples and correlated with arthrosis in any and all subjects and specifically correlated with arthrosis.  As stated supra the specification appears to be limited to human serum, blood or plasma samples and detection of the recited autoantibodies for determining arthrosis in humans.  The specification also fails to provide for a correlation of the recited autoantibodies in all subjects such as cats, hamsters, snakes, rodents, horses and pigs (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease). The specification also fails to provide that the recited autoantibodies exist in samples such as  sputum, diarrhea, pleural fluid, and any and all tissue samples or that a correlation of these autoantibodies exist in such subjects with arthrosis.  Further, it is not well known in the art that these samples provide for the recited autoantibodies and that a correlation exists between such autoantibodies in the samples to arthrosis.  The examples in the specification appear to be limited to human blood, plasma or serum samples and detection of the recited autoantibodies for determining arthrosis in the humans.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104).   Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  Factual evidence of an actual reduction to practice has not been disclosed in the instant specification, nor has Applicant shown the invention was ‘ready for patenting’.  The Guidelines further state, ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus' (Id. at 1106).  For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112, first paragraph.  The specification fails to disclose the detection of autoantibodies of arthrosis in any and all samples from any and all subjects and correlated with arthrosis in all subjects.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 8 is vague and indefinite because of the use of acronym: i.e. COMP.  Although the term may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The term should be defined in its first instance. See also deficiency found in claim 22.
           Claim 21 is vague and indefinite because of the use of acronym: i.e. CLEC3A.  Although the term may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The term should be defined in its first instance. See also deficiency found in claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paroczai et al (Clinical Biochem, Vol 21, 1988, pages 117-121) (submitted in the IDS filed 06/17/2020 in view of Kypros et al (US 2012/0135427) and further in view of Hinton et al., (Practical Therapeutics, March 1, 2002, Vol 65, No. 5, pages 841-848).
 Paroczai et al discloses a method comprising obtaining a sample such as a serum sample and detecting autoantibodies levels to chondrocyte membrane extract (e.g. abstract, pgs 118, 120-121).  Paroczai et al discloses that detection is done by ELISA assay wherein a detection reagent is used (e.g. pgs 118, 121).  Paroczai et al discloses that the antibody level to chondrocyte membrane extract in osteoarthritis (arthrosis) subjects was significantly higher than that in healthy subjects (e.g. abstract, page 121).  Paroczai et al specifically discloses that this provides for a new clinical laboratory method for determining osteroarthritis (arthrosis).  Paroczai et al discloses that the method can include the detection of an additional autoantibody such as antibodies to collagen type IX (e.g. pgs 117, 119)
 Paroczai et al differs from the instant invention in failing to explicitly teach performing the method on a subject (individual).
Kypros et al teaches that it is known and conventional in the art to apply methods toward an individual (subject) wherein the markers have been established in a cohort (e.g. para’s (e.g. para’s 0011-0017. 0021 and 0066-0070, 0086, Figures 1-2  and example 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of the markers in an individual subject such as taught by Kypros et al into the method of Paroczai et al for the diagnosis of osteoarthritis in a subject because Paroczai et al teaches that the method can be used for diagnosis and Kypros et al shows that it is known and conventional in the art to apply the teachings of a cohort to that of an individual subjects.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of the markers in an individual subject such as taught by Kypros et al into the method of Paroczai et al.
Paroczai et al and Kypros et al differ from the instant invention in failing to teach administering an arthrosis treatment.
Hinton et al teaches that it is known and conventional in the art that once osteoarthritis is diagnosed that drugs can be administered to the subject as treatment for improved function and quality of life (e.g. abstract, pages 844-846).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the administration of a treatment such as taught by Hinton et al in the modified method of Paroczai et al because Hinton et al shows that it is known and conventional to treat a subject after diagnosis of osteoarthritis in order to improve function and quality of life.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the administration of a treatment such as taught by Hinton et al into the modified method of Paroczai et al.
With respect to claim 2 as currently recited.  Paroczai et al discloses the subject has osteoarthritis and as disclosed by the Applicant on page 32 the exclusion criteria for RA are an arthrosis or other autoimmune or malignant underlying disease.  Thus, Paroczai et al discloses the exclusion of rheumatoid arthritis in the subject.
With respect to claim 3 as currently recited.  Paroczai et al teaches that collagen II antibodies did not provide the specificity required in osteoarthritis (e.g. page 119) and therefore proceeded to search for chondrocyte antigen of higher specificity and then determine that the autoantibodies to the chondrocyte antigens are useful for diagnostic purposes (pgs 119, 121).  Paroczai et al also specifically teaches testing for only antibody levels to chondrocyte membrane extract and not to collagen II (e.g. Table 2). Thus, Paroczai et al teaches the exclusion of collagen II autoantibodies and it would have been obvious to one of ordinary skill in the art to exclude detecting the presence of collagen II autoantibodies from the method.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Paroczai et al in view of Kypros et al and Hinton et al as applied to claims 1-3, 7, 9, 12 and 20  above, and further in view of Clague et al (Annals of Rheumatic Diseases 1991, 50, pages 769-771)
See above for the teachings of Paroczai et al., Kypros et al. and Hinton et al.
 Paroczai et al., Kypros et al. and Hinton et al. differ from the instant invention in failing to teach detecting the absence of an autoantibody to collagen II in the sample.
Clague et al teaches that subjects having osteoarthritis rarely have antibodies to collagen II (e.g. abstract and page 770).  Clague et al discloses that an ELISA having detection reagents is used to detect the anti-collagen antibodies in a sample.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate detecting the absence of antibodies to collagen II in the subjects in the modified method of Paroczai et al because Clague et al specifically teaches that subjects having osteoarthritis rarely have any antibodies to collagen II and one of ordinary skill in the art would recognize that adding a test to include the absence of antibodies to collagen II would a more confident assessment of osteoarthritis.  Further, it has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).     

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paroczai et al in view of Kypros et al and Hinton et al as applied to claims 1-3, 7, 9, 12 and 20  above, and further in view of Kuhne et al (Rheumatol Int, 1998, 18, pages 21-25). 
See above for the teachings of Paroczai et al., Kypros et al. and Hinton et al.
 Paroczai et al., Kypros et al. and Hinton et al. differ from the instant invention in failing to teach the detection of autoantibodies against COMP.
Kuhne et al teaches the detection of COMP autoantibodies and a correlation of COMP autoantibodies with osteoarthritis (e.g. abstract pgs 22-24).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection COMP autoantibodies in the modified method of Paroczai et al because Kuhne et al shows a correlation of COMP autoantibodies with osteoarthritis and one of ordinary skill in the art would understand that additional tests and assessments known to be correlated with osteoarthritis would provide a more confident assessment of osteoarthritis.  Further, it has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).     

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paroczai et al in view of Kypros et al and Hinton et al as applied to claims 1-3, 7, 9, 12 and 20  above, and further in view of Landry (US 5,736,343).
See above for the teachings of Paroczai et al., Kypros et al. and Hinton et al.
            Paroczai et al., Kypros et al. and Hinton et al. differ from the instant invention in failing to teach monitoring the disease.
           Landry teaches that it is known in the art to monitor a disease.  Landry teaches determining in a first sample from a subject the presence of a target and comparing the amount with the amount present in a second sample from the subject wherein the samples are taken at different time points in time and a difference in the amounts determined is indicative of the disease condition (col 15, lines 7-15).  Landry teaches that this provides for monitoring the course of a disease in a subject.
         It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a second sample and comparing the second sample to the first sample as taught by Landry into the modified method of Paroczai et al because Paroczai et al specifically teaches the correlation of autoantibodies in samples such as serum with osteoarthritis and Landry shows that it is known in the art that a second sample can be taken from the subject and compared to the first sample taken from the subject to monitor the course of the disease.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating steps such as taught by Landry into the modified method of Paroczai et al to provide for monitoring the course of osteoarthritis in the subject.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-5, 7-9, 12 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
Also, the U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
  The claims are directed to a naturally occurring correlation between the presence of autoantibodies associated with arthrosis or autoantibody against TSP4 in subjects at risk of developing arthrosis or having arthrosis.  The additional elements (2A Prong 2) of obtaining a sample and detecting the autoantibodies with a detection reagent  are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also (step 2B), the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of obtaining a sample from a subject and detecting autoantibodies are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by the prior art supra   it was well-understood, purely conventional and routine to obtain a sample from a subject and detect the presence of autoantibodies.   
           Also, claim 1 recites “diagnosing the subject as haiving arthrosis or a risk of developing arthrosis if an autoantibody associated with arthrosis and/or an autoantibody against thrombospondin-4….   This statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the presence of autoantibodies in subject at risk or having arthrosis. No active method steps are invoked or clearly required; the “diagnoising” statement does not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   
            With respect to the “administering an arthrosis treatment…” as recited in claim 1.  Although the claim invokes administering an arthrosis treatment to the subject the claim
this limitation is considered to be a generic treatment because there is no specific definition in the specification which clearly shows what is encompassed arthrosis treatment which limits the treatment and thus it generically reads on any type of treatment such as no longer excercising, wearing warmer clothing etc.  Thus, this treatment is considered a generic treatment and does not provide a particular type of medication or treatment specified and generically allows for any and all possible treatments.  As a result, the general treatment step of claim 1 does not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and does not go beyond insignificant extra-solution activity and therefore does not integrate the judicial exception into a practical application.        
          Based upon this analysis of the claims as a whole, the above noted claims 1-5, 7-9, 12 and 19-22 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Allowable Subject Matter
Claims 21-22  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and 101 Rejections. The prior art of record does not teach nor fairly suggest further detecting an autoantibody against CLEC3A.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
           Csoka et al., (Fresenius Z Anal Chem, 1986, 324:248) teaches the role of collagen antibodies in the pathogenesis of degenerative arthritic diseases.
           Henjes et al (Journal of proteome research, 2014, 13, pages 5218-5229) (submitted in the IDS filed 06/17/2020) teaches autoantibodies which are associated with osteoarthritis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641